Exhibit 10.19

FIRST DATA CORPORATION

SENIOR EXECUTIVE INCENTIVE PLAN

(As Amended and Restated Effective January 1, 2008)

1. PURPOSE OF THE PLAN. The First Data Corporation Senior Executive Incentive
Plan (the “Plan”) is hereby amended and restated effective January 1, 2008 by
the Compensation and Benefits Committee of the Board of Directors of First Data
Corporation (the “Company”). The Plan is designed to encourage teamwork and
individual performance by providing annual incentive compensation contingent
upon the achievement of specified financial performance measures, to advance the
interests of the Company by attracting and retaining key executives, and to
reward contributions made by the Company’s Chief Executive Officer and other
senior executive officers in optimizing long-term value to the Company’s
shareholders by connecting a portion of each such executive’s total potential
cash compensation to the attainment of objective company financial goals. The
Incentive Awards payable under the Plan are intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Internal Revenue Code of 1986, as amended, and shall be interpreted in a manner
consistent with such intent.

2. DEFINITIONS. For purposes of this Plan, the following terms shall have the
meanings set forth below:

2.1 “Committee” means the Compensation and Benefits Committee of the Company’s
Board of Directors, or any successor thereto or delegate thereof with the
authority to act on behalf of the Committee with respect to this Plan.

2.2 “Corporate Performance Measures” means specified levels of earnings per
share, the attainment of a specified price of the Company’s common stock,
specified levels of earnings before interest expense and taxes, operating
profit, return to stockholders (including dividends), return on equity,
earnings, revenues, market share, cash flow, cost reduction goals, economic
value added, or any combination of the foregoing, as selected by the Committee
for a specified performance or measurement period for purposes of this Plan, and
as such measures may be adjusted for major nonrecurring and non-operating
expense and income items, as determined by the Company and as acceptable to the
Committee in its sole discretion, based on the facts and circumstances involved,
as determined pursuant to generally accepted accounting principles, and as
consistently applied by the Committee.

2.3 “Division or Business Unit Performance Measures” mean specified levels of
revenue, operating profit, market share, pretax return on total capital, cost
reduction goals, economic value added, or any combination of the foregoing, as
selected by the Committee for a specified performance or measurement period for
purposes of this Plan, and as such measures may be adjusted for major
nonrecurring and non-operating expense and income items, as determined by the
Company and as acceptable to the Committee in its sole discretion, based on the
facts and circumstances involved, as determined pursuant to generally accepted
accounting principles, and as consistently applied by the Committee.



--------------------------------------------------------------------------------

2.4 “Incentive Award” means an incentive compensation award paid to a
Participant pursuant to the Plan.

2.5 “Participant” means the Company’s Chief Executive Officer and any executive
officer of the Company who reports directly to the Company’s Chief Executive
Officer and who is identified as eligible to participate in this Plan for a
given Plan Year by the Committee or who is hired, transferred, or promoted to an
eligible position during a Plan Year and is identified as eligible to
participate in the Plan by the Committee.

2.6 “ Plan Year “ means a period of one year, commencing each January 1 and
ending on the following December 31, or such other twelve consecutive month
period as may be established from time to time by the Company. Subject to
shareholder approval of the Plan, the first Plan Year of the Plan shall be the
one year period commencing on January 1, 2005 and ending December 31, 2005.

3. ESTABLISHMENT OF PERFORMANCE MEASURES AND DETERMINATION OF INCENTIVE AWARDS.

3.1 The payment of Incentive Awards to Participants under the Plan shall be
determined by the extent to which the selected Corporate Performance Measures
and, if appropriate in the Committee’s discretion, the selected Division or
Business Unit Performance Measures have been attained in relation to a target
incentive level (the “Target Incentive Level”) established for each Participant
for each Plan Year. No later than 90 days after the beginning of any Plan Year,
the Committee shall (a) select and publish Corporate Performance Measures and,
if appropriate in its discretion, Division or Business Unit Performance Measures
to be applied for such Plan Year, (b) select and publish the Target Incentive
Level expressed as a dollar amount of incentive compensation for each
Participant for such Plan Year, and (c) specify the percentage of such Target
Incentive Level that shall be payable as a result of the attainment of the
Corporate Performance Measures and, if applicable, the Division or Business Unit
Performance Measures. The Committee shall establish threshold performance levels
which must be achieved at the corporate level and the division/business unit
level (if applicable) before any Incentive Award shall be payable under this
Plan.

3.2 As soon as practicable following the end of each Plan Year, the Committee
shall determine the degree to which the Corporate Performance Measures and the
Division or Business Unit Performance Measures (if applicable) have been met for
such Plan Year in relation to the applicable Target Incentive Levels for
purposes of determining the amounts of any Incentive Awards payable under the
Plan. If the applicable measures are satisfied at or above the threshold
performance levels established by the Committee, the Committee shall so certify
in a written statement and shall authorize the payment of Incentive Awards in
accordance with the terms of the Plan; provided, however, that notwithstanding
the foregoing, the Committee shall have the sole and absolute discretion to
reduce (but not increase) the amount of any Incentive Award otherwise payable
under the Plan or to determine that no Incentive Award shall be payable to a
Participant under the Plan (so long as the exercise of such negative discretion
does not result in an increase in the

 

2



--------------------------------------------------------------------------------

Incentive Award payable to any other Participant). Under no circumstances shall
any Incentive Award be deemed earned by or payable to a Participant under this
Plan with respect to any Plan Year unless and until the Committee both certifies
the attainment of all applicable Performance Measures and exercises its
discretion to determine whether an Incentive Award shall be paid to each such
individual Participant with respect to such Plan Year.

4. PAYMENT OF INCENTIVE AWARDS. Payment of Incentive Awards, less withholding
taxes and other applicable withholdings, shall be made to Participants not later
than March 15 following the applicable Plan Year, provided the Committee has
certified that the applicable Performance Measures have been satisfied and has
determined the amount and approved the payment of the Incentive Award to the
Participants. Funding of Incentive Awards under this Plan shall be out of the
general assets of the Company. Unless otherwise determined by the Committee in
its discretion, Incentive Awards shall be paid in cash.

5. ADMINISTRATION. The Plan shall be administered by the Committee, which shall
have full power and authority to interpret, construe and administer the Plan in
accordance with the provisions set forth herein. The Committee’s interpretation
and construction of the Plan, and actions hereunder, or the amount or recipient
of the payments to be made from the Plan, shall be binding and conclusive on all
persons for all purposes. In this connection, the Committee may delegate to any
corporation, committee or individual, regardless of whether the individual is an
employee of the Company, the duty to act for the Committee hereunder. No officer
or employee of the Company shall be liable to any person for any action taken or
omitted in connection with the interpretation and administration of the Plan
unless attributable to his or her own willful misconduct or lack of good faith.
The expenses of administering the Plan shall be paid by the Company and shall
not be charged against the Plan.

6. PARTICIPATION IN THE PLAN. Eligible executive officers of the Company may
become Participants in accordance with the terms of the Plan at any time during
the Plan Year. If an executive officer becomes a Participant at any time other
than as of the commencement of a Plan Year, the Corporate Performance Measures,
the Division or Business Unit Performance Measures (if established by the
Committee), and the Target Incentive Level for the Participant shall be
established by the Committee no later than the time prescribed by the Treasury
Regulations under Section 162(m) of the Internal Revenue Code of 1986, as
amended.

7. TERMINATION OF EMPLOYMENT. Unless otherwise determined by the Committee, a
Participant whose employment in his current position with the Company terminates
for any reason prior to the end of a Plan Year shall not be entitled to receive
an Incentive Award for such Plan Year.

8. DEFERRAL OF INCENTIVE AWARDS. A Participant may elect to defer receipt of all
or any portion of any Incentive Award made under this Plan to a future date as
provided in and subject to the terms and conditions of any deferred compensation
plan of the Company.

 

3



--------------------------------------------------------------------------------

9. MISCELLANEOUS.

9.1 NONTRANSFERABILITY. No Incentive Award payable hereunder, nor any right to
receive any future Incentive Award hereunder, may be assigned, alienated, sold,
transferred, anticipated, pledged, encumbered, or subjected to any charge or
legal process, and if any such attempt is made, or a person eligible for any
Incentive Award hereunder becomes bankrupt, the Incentive Award under the Plan
which would otherwise be payable with respect to such person may be terminated
by the Committee which, in its sole discretion, may cause the same to be held or
applied for the benefit of one or more of the dependents of such person or make
any other disposition of such award that it deems appropriate.

9.2 CLAIM TO INCENTIVE AWARDS AND EMPLOYMENT RIGHTS. Nothing in this Plan shall
require the Company to segregate or set aside any funds or other property for
purposes of paying all or any portion of an Incentive Award hereunder. No
Participant shall have any right, title or interest in or to any Incentive Award
hereunder prior to the actual payment thereof, nor to any property of the
Company. Neither the adoption of the Plan nor the continued operation thereof
shall confer upon any employee any right to continue in the employ of the
Company or shall in any way affect the right and power of the Company to dismiss
or otherwise terminate the employment of either Participant at any time for any
reason, with or without cause.

9.3 INCOME TAX WITHHOLDING/RIGHTS OF OFFSET. The Company shall have the right to
deduct and withhold from all Incentive Awards all federal, state and local taxes
as may be required by law. In addition to the foregoing, the Company shall have
the right to set off against the amount of any Incentive Award which would
otherwise be payable hereunder, the amount of any debt, judgment, claim, expense
or other obligation owed at such time by the Participant to the Company or any
subsidiary.

9.4 GOVERNING LAW. All questions pertaining to the construction, validity and
effect of the Plan shall be determined in accordance with the laws of the State
of Delaware.

10. AMENDMENT AND TERMINATION. The Plan may be amended or terminated at any time
and for any reason by the Committee. The Committee may, in its sole discretion,
reduce or eliminate an Incentive Award to any Participant at any time and for
any reason. The Plan is specifically designed to guide the Company in granting
Incentive Awards and shall not create any contractual right of any employee to
any Incentive Award prior to the payment of such award.

11. EFFECTIVE DATE. The Plan shall not become effective unless and until it is
approved by the Company’s shareholders, and upon such approval shall become
effective for the Plan Year in which such approval occurs and each subsequent
Plan Year.

 

4